DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 10-12, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 4, 7, 10-12, 14, each of those claims recites “a usage of build material”, it is unclear whether those terms referring to the same object or different “usage of build material”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JACKSON (US 20170096315 A1).
As to claim 14, JACKSON teaches a method for controlling an additive manufacturing process, comprising:
loading build material from one or more supply containers, for use in the additive manufacturing process [at least one container 3 that is capable of feeding a supply of filament to an associated 3D printer 5] [Figs. 1-3] [0010, 0029]; 
metering an amount of build material loaded from the one or more supply containers [using a lineal measurement device to metering the lineal length of filamentary material fed from container for additive manufacturing process] [0013, 0032-0033]; 
transmitting usage data indicative of a metered amount to an administration system [the duration of usage and the lineal length of material is accrued and transmitted to remote management system for the purpose of apportioning costs and tracking filament usage. Also by tracking the filament usage, the system alert a user that the supply of filamentary material is nearing depletion, and will soon need to be replenished.] [0004, 0015, 0023, 0030, 0032-0033]; 
receiving one or more control messages from the administration system; and 
controlling a usage of build material in the additive manufacturing process in response to at least one of the one or more control messages [the remote management system sends a control signal to the logic control on the circuit board housed inside the particular container that causes it to release the locking clamp. Once the clamp is released, the filament is able to move and be fed into the associated 3D printer for 3D printing] [0010, 0021-0024, 0030, 0032-0033].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACKSON in view of ALONSO et al. (hereinafter “ALONSO”) (WO 2017194107 A1).
As to claims 1 and 10, JACKSON teaches a management station and an administration system for an additive manufacturing process, comprising: 
a build material loading system arranged to receive build material from one or more refillable supply containers, for use in the additive manufacturing process [at least one container 3 that is capable of feeding a supply of filament to an associated 3D printer 5] [Figs. 1-3] [0010, 0029];  and 
a metering system for metering an amount of build material loaded from the one or more refillable supply containers using the loading system [using a lineal measurement device to metering the lineal length of filamentary material fed from container for additive manufacturing process] [0013, 0032-0033];  
a data communication interface for receiving control data from an administration system, remote from the management station [Fig. 1] [0016, 0029, 0033], and a data processor configured to: 
collect usage data indicative of an amount metered by the metering system [the duration of usage and the lineal length of material is accrued and transmitted to remote management system for the purpose of apportioning costs and tracking filament usage] [0015, 0023, 0030, 0032-0033];  and 
receive control data from the administration system; and control a usage of build material from the one or more refillable supply containers in the additive manufacturing process in response to the control data [the remote management system sends a control signal to the logic control on the circuit board housed inside the particular container that causes it to release the locking clamp. Once the clamp is released, the filament is able to move and be fed into the associated 3D printer for 3D printing] [0010, 0021-0024, 0030, 0032-0033].    
JACKSON teaches a method and system for controlling an additive manufacturing process, especially, a remoted administration system communicate with the additive manufacturing station to remotely control additive manufacturing operation based on user data, duration of usage, and the lineal length of material. By tracking the material usage, the system can alert a user that the supply of filamentary material is nearing depletion, and will soon need to be replenished [0004, 0010, 0015, 0021-0024, 0030, 0032-0033]. JACKSON does not explicitly teach collected data for use in controlling a usage of build material from the one or more refillable supply containers and controlling a usage of build material in the additive manufacturing process in response to the usage data indicating usage outside an expected range of usage.  Overall, JACKSON does not explicitly teach monitoring residual material in the container and the system capable to control usage of build material in the additive manufacturing process in response to the usage data indicating usage outside an expected range of usage.
However, ALONSO teaches an additive manufacturing particulate build material management station for managing build material, has processor for controlling withdrawal of particulate build material from supply container based upon quantity of material. Especially, ALONSO teaches monitoring and recording initial quantity of build material prior to manufacturing use, and monitoring and recording residual quantity of build material after each manufacturing use. Therefore, if determined that recorded residual quantity of build material in material container is at or below a threshold level, prevents build material from being drawn into 3D printer from the material container [Abstract, page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24]. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of ALONSO with the teachings of JACKSON for the purpose of correctly tracking and recording the usage of build material and residual build material available at build material container to control additive manufacturing operation based on the updated build material status at the build material container.
As to claim 2, ALONSO teaches the controlled usage comprises a disabling of the loading system to prevent loading of build material from the one or more refillable supply containers [Abstract, page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24].
As to claim 3, ALONSO teaches a data transfer interface for communicating with a non-user refillable supply container to confirm authorization of the non-user refillable supply container for use in a first loading mode, and wherein the processor is configured to: enable the first loading mode in response to authorizing a non-user refillable supply container via the data transfer interface; and enable a second loading mode in which a supply container is not authorized for use in the first loading mode, wherein in the second loading mode the data processor disables the usage of build material from the refillable supply container in response to the control data [page 24, lines 1-27; page 28, lines 3-11].
As to claim 4, JACKSON teaches disable a usage of build material in the additive manufacturing process in response to a lack of control data from the administration system [JACKSON teaches preventing feed of filament to emerge from the container unless a predetermined set of unlocking conditions are met to disengage the filament locking means via the filament lock actuation means] [0010].  ALONSO teaches disable a usage of build material in the additive manufacturing process in response to a lack of control data from the administration system [page 23, lines 11-35; page 24, lines 1-27].
As to claim 5, JACKSON teaches the metering system is arranged to meter an amount of build material loaded from the one or more refillable supply containers via a loading conduit into a collection tank in the management station [using a lineal measurement device to metering the lineal length of filamentary material fed from container for additive manufacturing process] [0013, 0032-0033].  ALONSO teaches the metering system is arranged to meter an amount of build material loaded from the one or more refillable supply containers via a loading conduit into a collection tank in the management station [page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24].
As to claim 6, ALONSO teaches the metering system is arranged to weigh an amount of build material in the collection tank [page 22, lines 23-35; page 24, lines 1-27; page 25, lines 10-24]. 
As to claim 7, ALONSO teaches the data communication interface is for communicating with the administration system over a data communications network, and wherein the data processor is configured to: transmit usage data indicative of an amount metered by the metering system to the administration system; receive the control data in one or more control messages from the administration system; and control a usage of build material from the one or more refillable supply containers in the additive manufacturing process in response to at least one of the one or more control messages, in accordance with the usage data [monitoring and recording initial quantity of build material prior to manufacturing use, and monitoring and recording residual quantity of build material after each manufacturing use. Therefore, if determines that recorded residual quantity of build material in material container is at or below a threshold level, prevents build material from being drawn into 3D printer from the material container] [Abstract, page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24]. 
As to claim 8, JACKSON teaches the one or more control messages comprise a message granting a temporal amount of usage, and wherein the controlled usage comprises a disabling of usage when the temporal amount of usage expires [the remote management computer accrues the information against the particular user's account for the purposes of 3D printer management and tracking and apportioning costs associated with a particular user's 3D printing activity] [0019-0024, 0031-0033].  
As to claim 9, ALONSO teaches the build material loading system is arranged to load build material from a recycled build material tank, for use in the additive manufacturing process, and wherein a usage of recycled build material in the additive manufacturing process is controlled separately from a usage of fresh build material from a refillable supply container, such that loading of recycled build material from the recycled build material tank may be enabled whilst the loading of fresh build material from the refillable supply container is disabled [page 2, lines 24; page 5, lines 12-35; page 6, lines 1-6; page 15, lines 5-17; page 16, lines 7-17; page 28, lines 1-19].  
As to claim 11, ALONSO teaches the one or more control messages comprise a control message for enabling a usage of build material in the additive manufacturing process in response to the management data indicating usage inside an expected range of usage [Abstract, page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24]. 
As to claim 12, ALONSO teaches a control message for disabling a usage of build material in the additive manufacturing process in response to the management data indicating usage outside an expected range of usage [Abstract, page 22, lines 23-35; page 24, lines 1-11; page 25, lines 10-24].   
As to claim 13, JACKSON teaches receive first update data indicative of an initial amount of usage granted, and monitoring the management data with respect to the initial granted amount; and receive second update data indicative of an additional amount of usage granted, and monitoring the management data with respect to the initial and additional granted amounts  [the remote management computer accrues the information against the particular user's account for the purposes of 3D printer management and tracking and apportioning costs associated with a particular user's 3D printing activity] [0019-0024, 0031-0033].    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hockley et al., US 20190054703 A1, discloses method and system for a stock of a base material for the additive manufacture of components includes selecting a batch of a base material out of a plurality of indexed batches of the stock, loading a quantity of base material of the selected batch into a manufacturing system, additively manufacturing the component from the base material, wherein the base material of the selected batch is exposed to manufacturing conditions in a build area and updating the batch index of the base material remaining from the additive manufacture in the build area according to the exposure.
Neboian et al., US 20190118467 A1, discloses method and system for forming a three-dimensional object, wherein a printing material reservoir comprises a non-contact transmission device, in particular an RFID chip, which can be read and/or written on by a non-contact transmission device, in particular an RFID unit, and that, in doing so, data of the printing material reservoir, such as serial number, material type, expiration date, security code, remaining material quantity, which is in particular updated after each use, and/or material-dependent parameters, such as the optimal printing temperature or the optimal printing speed, are transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115